

Exhibit 10.1
imagea01.gif [imagea01.gif]






7300 College Boulevard
Suite 302
Overland Park, KS 66210 USA
+1 913 345.9315    Telephone
+1 913 234.3383    Facsimile
www.cartesian.com


September 26, 2016


William Hill
[Address removed]
Dear Bill:
This Agreement confirms the terms of Your employment as the President of
Cartesian, Inc. (the “Company”).
1.    Term. The initial term of this Agreement shall be one year from the date
first noted above, unless such term is terminated earlier pursuant to paragraph
12 below (the “Term”). The Agreement shall automatically renew for successive
one-year renewal.
2.    Base Salary. You will be paid in bi-weekly installments based on an annual
salary of $250,000.
3.    Bonus. As the President of the Company, You will be eligible to receive
annual bonus of up to one-hundred (100%) of your annual base salary. The Bonus
will be earned on your achievement of personal and company objectives as agreed
with the Chief Executive Officer and the Compensation Committee of the Cartesian
Board of Directors. Any earned Bonus will be paid within ninety (90) days of the
close of each fiscal year.
4.    Duties. Your duties and functions as the President of the Company will be
defined by the Company in its sole and exclusive discretion, which duties You
agree to perform, unless You believe such duties require You to do something
unlawful or unethical, in which case You agree to bring the matter to the
attention of the Company as soon as is reasonably practicable. The Company
reserves the right to amend or modify Your duties in its sole and exclusive
discretion at any time for any reason, provided that in all events Your duties
are consistent with those customary and usual for a position as a President of
the Company. In performing Your duties, You shall devote all working time,
ability and attention to the business of the Company, You will act to the best
of Your ability to further the best interest of the Company, and, in accordance
with the highest ethical standards, You shall seek to maximize the financial
success of the Company’s business and to optimize the goodwill and reputation of
the Company within its industry and with its customers, and You shall not –
directly or indirectly – render any services to or for the benefit of any other
business, whether for compensation or otherwise, without the prior written
approval of the CEO of the Company. Your employment with the Company shall at
all times be subject to the Company’s then applicable policies and practices.






--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 2 of 11




5.    Benefits. In addition to the compensation in paragraphs 2 and 3 of this
Agreement, You shall be eligible for the following:
a.Participation in Employee Plans. You shall be eligible to participate in any
health, disability, and group term life insurance plans or other perquisites and
fringe benefits that the Company extends generally from time to time to
employees of the Company at the level of President.
b.Paid Time Off. You shall be eligible for Paid Time Off in accordance with the
Company’s Paid Time Off policy then in effect and applicable to Officers of the
Company.
c.Stock Option Award. You will be granted 75,000 non-qualified stock options
with vesting as follows:


•
25,000 vest when the market closing price of the stock is at $4 or greater for
30 consecutive days

•
25,000 vest when the market closing price of the stock is at $5 or greater for
30 consecutive days

•
25,000 vest when the market closing price of the stock is at $6 or greater for
30 consecutive days



This grant is subject to approval by the Company’s Compensation Committee, which
the Company will seek as soon as possible after execution of the Agreement. The
exercise price of the options will be the greater of (1) $1.25 or (2) the market
closing price on the date of grant by the Compensation Committee. The grant
details will be provided in a separate Grant Agreement once the options have
been granted, and will include accelerated vesting in the event of a Change of
Control (defined in Section 13), notwithstanding the stock price vesting levels
set forth above.
d.Relocation. Whereas You will be relocating to Boston, Massachusetts, the
Company agrees to reimburse You the rent for an apartment in Boston. These
reimbursements will be grossed up for taxes using an assumed tax rate of forty
(40%) percent. The reimbursement, including gross up for taxes, will not exceed
$8,000 per month for the months May 2016 through January 2017. The
reimbursement, including gross up for taxes, will not exceed $4,000 per month
for the months February 2017 through October 2017. There will be no
reimbursement beyond October 2017. Should you move outside of downtown Boston
and have expenses associated with commuting to the Boston office, you will be
eligible for a travel allowance of $5,000 per calendar year to offset those
commuting expenses.
Cartesian will also reimburse up to $15,000 of tax deductible moving expenses
such as packers, moving van, storage and transportation costs for the move from
London to Boston. This $15,000 moving expense reimbursement will not be grossed
up for taxes. The Company will reimburse you for reasonable moving costs up to
$15,000 related to relocating back to the United Kingdom (including packers,
moving vans, shipping, storage and transportation) in the following
circumstances:




imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 3 of 11




a.
you relocate back to the United Kingdom to continue employment with the Company

b.
you relocate back to the United Kingdom during or at the conclusion of the
initial Term due to a voluntary termination of employment

c.
you relocate back to the United Kingdom related to a change in position due to a
Change of Control (defined in Section 13).

6.    Reimbursement of Expenses. Subject to such rules and procedures as the
Company from time to time specifies, the Company shall reimburse You on a
bi-weekly basis for reasonable business expenses necessarily incurred in the
performance of Your duties under this Agreement.
7.    Confidentiality/Trade Secrets. You acknowledge Your position with the
Company is one of the highest trust and confidence, both by reason of Your
position and by reason of Your access to and contact with the trade secrets and
confidential and/or proprietary information of the Company. Both during the Term
of this Agreement and thereafter, You therefore covenant and agree as follows:
a.You shall use Your best efforts and exercise utmost diligence to protect and
to safeguard the trade secrets and confidential and/or proprietary information
of the Company, including, but not limited to, the identity of its current
and/or prospective customers, suppliers, and licensors; its arrangements with
its customers, suppliers, and licensors; and its technical, financial, and
marketing data, records, compilations of information, processes, programs,
methods, techniques, recipes, and specifications relating to its customers,
suppliers, licensors, products, and services;
b.You shall not disclose any of the Company’s trade secrets or confidential
and/or proprietary information, except as may be required in the course of Your
employment with the Company or as required by law, in which case You agree to
provide the Company with as much notice as is reasonably practicable in the
event the Company wishes to intervene to protect its rights; and
c.You shall not use, directly or indirectly, for Your own benefit or for the
benefit of another, any of the Company’s trade secrets or confidential and/or
proprietary information.
All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of the Company, whether prepared by You
or otherwise coming into Your possession, shall be the exclusive property of the
Company and shall be delivered to the Company and not reproduced and/or retained
by You upon termination of Your employment for any reason whatsoever or at any
other time upon request of the Company.
8.    Discoveries. In addition to Your services, the Company shall exclusively
own forever and throughout the world all rights of any kind or nature now or
hereafter known in and to all of the products of Your services performed under
this Agreement in any capacity and any and all parts




imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 4 of 11




thereof, including but not limited to copyright, patent, and all other property
or proprietary rights in or to any ideas, concepts, designs, drawings, plans,
prototypes, or any other similar creative works and to the product of any or all
of such services under this Agreement (“Inventions”). In addition, You hereby
agree, during and after the Term, to assign to the Company in writing (and to
take any and all other actions as the Company requests to carry out the intent
of this paragraph 8) any and all rights, title, or interest in any such
copyrights, patents, property or proprietary rights relating to the Inventions.
You acknowledge and agree that, for copyright purposes, You are performing
services as the Company’s employee-for-hire, which services include Inventions
relating to the Company’s business or research and development (which may be
defined in the Company sole and exclusive discretion and may change from time to
time), as well as Inventions developed with the use of the Company’s trade
secrets, confidential and/or proprietary information, facilities, or equipment.
You acknowledge and agree that all memoranda, notes, records, and other
documents made or compiled by You or made available to You during the Term
concerning Your services performed under this Agreement shall be the Company’s
property and shall be delivered by You to the Company upon termination of Your
employment or at any other time at the Company’s request.
9.    Non-Competition. You covenant and agree that, during the period of Your
employment and for one year after the termination of Your employment, You shall
not compete with the Company in any way, directly or indirectly, without the
prior written consent of the Company, including but not limited to as an
employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director, or through any other kind of ownership (other than
ownership of securities of publicly held corporations of which You own less than
five percent 5% of any class of outstanding securities) or in any other
representative or individual capacity, engage in or render any services to any
person and/or business that provides, sells, distributes, or markets any
products or services that compete with the Company in the data communications,
telecommunications, media, entertainment or high tech consulting business (the
“Restricted Business Area”) within any geographic areas in which the Company
conducts or has conducted business or provides or has provided products or
service.
10.    Non-Solicitation. You covenant and agree that, during the period of Your
employment and for one year following termination of Your employment for any
reason by either You or the Company, You will not, either directly or
indirectly, for Yourself or for any third party, except as otherwise agreed to
in writing by the Company (a) employ or hire any person who is employed by the
Company (whether as an employee or as an independent contractor) with any
business or other entity that is engaged in the industry or any other segment of
the industry in which, during Your employment with the Company, the Company is
involved, may become involved in, or is considering becoming involved in; (b)
solicit, induce, recruit, or cause (or attempt to solicit, induce, recruit, or
cause) any other person who is employed by the Company (whether as an employee
or as an independent contractor) to terminate their employment for the purpose
of joining, associating, or becoming employed with any business or other entity
that is engaged in the industry or any other segment of the industry in which,
during Your employment with the Company, the Company is involved, may become
involved in, or is considering becoming involved in; or (c) solicit, induce,
recruit, or do business with (or attempt to solicit, induce, recruit, or do
business with) any entity or individual that was/is a customer/client of the
Company during the twelve month period prior to the termination of your
employment and/or a prospective customer/client of the Company during the
six-month period prior to the termination of your employment.




imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 5 of 11




11.    Remedies for Breach of Covenants. Regarding paragraphs 7-10 of this
Agreement:
a.The Company and You specifically acknowledge and agree that the foregoing
covenants in paragraphs 7-10 are reasonable in content and scope and are given
by You knowingly, willingly, voluntarily, and for adequate and valid
consideration. The Company and You further acknowledge and agree that, if any
court of competent jurisdiction or other appropriate authority disagrees with
the parties' foregoing agreement as to reasonableness, then such court or other
authority shall reform or otherwise modify the foregoing covenants of You in
paragraphs 7-10 only so far as necessary to be enforceable as reasonable,
notwithstanding and regardless of any law or authority to the contrary.
b.The covenants set forth in paragraphs 7-10 of this Agreement shall continue to
be binding upon You notwithstanding the termination of Your employment with the
Company for any reason. Such covenants shall be deemed and construed as separate
agreements independent of any other provisions of this Agreement and any other
agreement between You and the Company. The existence of any claim or cause of
action by You against the Company shall not constitute a defense to the
enforcement by the Company of any or all such covenants. You expressly agree
that the remedy at law for the breach of any such covenant is inadequate, that
You shall not defend against any claim by the Company on the basis of an
adequate remedy of law, that injunctive relief and specific performance shall be
available to prevent the breach or any threatened breach thereof, that the party
bringing the claim shall not be required to post bond in pursuit of such claim,
and that the prevailing party shall on any such claim be entitled to recover
attorneys’ fees, expert witness fees, and costs incurred in pursuit of such
claim, notwithstanding and regardless of any law or authority to the contrary.
c.Nothing herein contained is intended to waive or to diminish any right the
Company or You may have at law or in equity at any time to protect and defend
legitimate property interests, including business relationships with third
parties, the foregoing provisions being intended to be in addition to and not in
derogation or limitation of any other right the Company or You may have at law
or in equity.
12.    Termination. This Agreement (other than paragraphs 7-10 hereof, which
shall survive any termination hereof for any reason) may be terminated as
follows:
(a)    Termination by the Company due to Death or Disability. In the event of
Your death or Disability (as defined herein) during the Term, this Agreement
shall terminate and You (or Your estate) shall be entitled to any compensation
earned by You through the date of such death/Disability and to any standard
benefits then provided by the Company to employees at Your level for such
death/Disability. In addition, the Company shall reimburse You or Your estate
for expenses accrued and payable under Section 6 hereof and provide all other
vested accrued benefits to which You are entitled under any agreements between
You and the Company and any applicable Company plans, programs, policies or
arrangements, including without limitation any Incentive Compensation Agreement.
For purposes of this Agreement, “Disability” shall mean Your




imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 6 of 11




physical or mental disability so as to render You substantially incapable – as
determined by the Company in its reasonable discretion – of carrying out the
essential functions of Your employment as defined by the Company for a period of
45 consecutive days or more or for more than 90 days in a twelve month period.
(b)    Termination by the Company Due to Cause. The Company may terminate this
Agreement at any time, with or without Cause, upon written notice to You. If the
Company terminates this Agreement with Cause, then You shall receive Your Base
Salary and accrued but unused vacation time through such date of termination. In
addition, the Company shall reimburse You or Your estate for expenses accrued
and payable under Section 6 hereof and provide all other vested accrued benefits
to which You are entitled under any agreements between You and the Company and
any applicable Company plans, programs, policies or arrangements, including
without limitation any Incentive Compensation Agreement.
For purposes of this Agreement, “Cause” occurs when You, in the Company’s good
faith belief, do any of the following:
(i)    Commit any criminal act under federal, state or local law, where such act
would be a) a felony or b) a crime involving moral turpitude which, in the
reasonable judgment of the Company, has materially interfered or will materially
interfere with Your ability to perform Your duties hereunder, or has caused or
will cause harm to the Company or its business; provided that, for purposes of
this provision, a finding of guilt and/or plea of guilty/nolo contender (no
contest) is sufficient but not necessary.
(ii)    Breach any material provision of this Agreement, including, but not
limited to by acting dishonestly or negligently regarding Your performance
hereunder.
(iii)    Fail to perform Your duties under this Agreement (other than for
reasons related to illness, injury or temporary disability).
(iv)    Violate any applicable local, state or federal law relating to
discrimination or harassment.
(v)    Violate the Company’s policies and/or practices applicable to employees
at Your level, including, but not limited to, its employment policies and/or
practices, including but not limited to non-discrimination, anti-harassment and
non-retaliation policies and practices.
(vi)    Take any action, whether intentionally or not, or fail to act where such
action/inaction has the effect of undermining or harming the Company, its
business, its reputation or its customers/clients/employees.
(vii)    Fail to comply with any reasonable oral or written report or directive
of the Chief Executive Officer or the Board of Directors of the Company.


imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 7 of 11




Termination for cause under subsections (iii), (v) or (vii), or any non-willful
violation of subsections (ii) or (vi), is subject to the requirement that (a)
the Company provides written notification to You sufficiently describing the
event or condition allegedly giving rise to the Cause, (b) You are provided at
least ten (10) days to remedy the event or condition provided it is capable of
being remedied, and (c) You fail to remedy the event or condition within said
ten-day notice.
(c)    Termination by the Company Other than Due to Death, Disability or Cause.
If the Company terminates this Agreement without Cause, or fails to allow for
the renewal of the Term pursuant to Section 1 hereof, then the Company shall 1)
pay Your Base Salary and accrued but unused vacation time through the date of
such termination 2) provide you with severance pay consisting of six (6) months
base salary (payable over six months according to the Company’s then regular
payroll schedule), 3) pay the first six (6) months of premium for any COBRA
coverage you elect through the Company, if any, 4) make reimbursement for
expenses accrued and payable under Section 6 hereof, and 5) provide all other
vested accrued benefits to which You are entitled under any agreements between
You and the Company and any applicable Company plans, programs, policies or
arrangements, including without limitation any Incentive Compensation Agreement.
If the payment of severance benefits will cross calendar years, the Company
reserves the right to pay any portion of the severance benefits in a lump sum.
(d)    Termination by You. You may terminate this Agreement and Your employment
hereunder at any time upon thirty (30) days written notice to the Company and
such termination shall be effective as of the date stated in such notice.
(i)    Termination by You Other than for Constructive Termination. In the event
You terminate Your employment for other than Constructive Termination, You shall
receive Your Base Salary even if the Company relieves You of Your duties during
any notice period, as it is entitled to do. In addition, the Company shall
reimburse You or Your estate for expenses accrued and payable under Section 6
hereof and provide all other vested accrued benefits to which You are entitled
under any agreements between You and the Company and any applicable Company
plans, programs, policies or arrangements, including without limitation any
Incentive Compensation Agreement.
(ii)    Termination by You for Constructive Termination. Notwithstanding
anything in this Agreement to the contrary, a “Constructive Termination” will be
deemed to have occurred pursuant to this Section 12 if there should occur the
following:
A.a material adverse change in Your position or duties causing it to be of
materially less authority, duty or responsibility without Your written consent;
B.    a material reduction in Your Base Salary without Your written consent or
except as expressly permitted in this Agreement;




imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 8 of 11




C.    a relocation of Your principal place of employment by more than 50 miles
without Your consent;
Notwithstanding the above, in no event shall a Constructive Termination exist
unless (1) You provide a written notification to the Company sufficiently
describing the event or condition alleged to give rise to the Constructive
Termination within 90 days of the initial existence of such event or condition,
(2) the Company is provided at least 30 days to remedy the event or condition
provided it is capable of being remedied, and (3) the Company fails to
reasonably cure the event or condition within said 30-day notice.
In the event You terminate Your employment due to a Constructive Termination,
the Company shall 1) pay Your Base Salary and accrued but unused vacation time
through the date of such termination 2) provide you with severance pay
consisting of six (6) months base salary (payable over six months according to
the Company’s then regular payroll schedule), 3) pay the first six (6) months of
premium for any COBRA coverage you elect through the Company, if any, 4) make
reimbursement for expenses accrued and payable under Section 6 hereof, and 5)
provide all other vested accrued benefits to which You are entitled under any
agreements between You and the Company and any applicable Company plans,
programs, policies or arrangements, including without limitation any Incentive
Compensation Agreement. If the payment of severance benefits will cross calendar
years, the Company reserves the right to pay any portion of the Severance
Benefits in a lump sum.
(e)    Upon termination for any reason, You (i) agree to provide reasonable
cooperation to the Company at the Company’s expense in winding up Your work for
the Company and transferring that work to other individuals as designated by the
Company, and (ii) agree reasonably to cooperate with the Company in litigation
as requested by the Company.
(f)    To be eligible for any payments under this Section 12, You must (i)
execute and deliver to the Company a final and complete release in a form that
is acceptable and approved by the Company, and (ii) in the Company’s good faith
belief, be in full compliance with the provisions of paragraphs 7-10 hereof at
the time of any such payment.
13.    Change in Control Benefits. Should there occur a Change in Control (as
defined below), the following provisions shall become applicable:
(a)During the period (if any) following a Change in Control that You shall
continue to provide services under this Agreement, then the terms and provisions
of this Agreement shall continue in full force and effect.
(b)Notwithstanding any other provision of Section 12, in the event of a
termination by the Company pursuant to Section 12(c) or by You pursuant to
Section 12(d)(ii) at any time within three (3) months before or twelve (12)
months after a Change in Control, the Company shall promptly 1) pay Your Base
Salary and accrued but unused




imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 9 of 11




vacation time through the date of such termination 2) provide You with severance
pay consisting of twelve (12) months base salary, 3) pay the first twelve (12)
months of premium for any COBRA coverage You elect through the Company, if any,
4) make reimbursement for expenses accrued and payable under Section 6 hereof,
5) immediately vest any remaining unvested options from the Stock Option Award
outlined in Section 5(c) above, and 6) provide all other vested accrued benefits
to which You are entitled under any agreements between You and the Company and
any applicable Company plans, programs, policies or arrangements, including
without limitation any Incentive Compensation Agreement. The Change in Control
Benefits are in lieu of and not in addition to any severance benefits outlined
elsewhere in this Agreement. If the payment of these Change in Control Benefits
will cross calendar years, the Company reserves the right to pay any portion of
the Change in Control Benefits in a lump sum.
(c)    For purposes of this Section 13, a “Change of Control” shall be deemed to
occur upon the earlier to occur of an event described below, the Company
entering a definitive agreement to accomplish a transaction or event as
described below, or a vote of the directors of the Company approving a
definitive agreement for such a transaction or event as described below:
(i)    the sale, lease, conveyance or other disposition of at least fifty
percent (50%) of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
in the ordinary course of business;
(ii)    any transaction or series of related transactions (as a result of a
tender offer, merger, consolidation or otherwise) that results in any Person (as
defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934)
becoming the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 50% of the aggregate
voting power of all classes of common equity of the Company, except if such
Person is (i) a subsidiary of the Company, (ii) an employee stock ownership plan
for employees of the Company or (iii) a company formed to hold the Company’s
common equity securities, provided that, at the time such company became such
holding company, substantially all the stockholders of the Company comprise such
holding company’s stockholders and hold at least a majority of the voting power
of such holding company;
(iii)    a merger (in which the Company is not the surviving operating entity),
consolidation, liquidation or dissolution of Company or winding up of the
business of the Company.


imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 10 of 11




14.    Mitigation. In the event of termination of this Agreement for any reason
by either party, the Company shall be entitled to set off against the benefits
(but not Base Salary) payable hereunder any benefits (but not Base Salary)
received by You from any other source. The Company agrees that, if Your
employment by the Company is terminated during the term of this Agreement, You
are not required to seek other employment or to attempt in any way to reduce any
amounts payable to You by the Company pursuant to this Agreement.
15.    Notices. Any notices to be given hereunder by either party to the other
may be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid, with return receipt requested. Mailed notices shall
be addressed as follows:
(a)    If to the Company:
Cartesian, Inc.
7300 College Boulevard – Suite 302
Overland Park, KS 66210


(b)    If to You:
William Hill
660 Washington Street – Apartment 27F
Boston, MA 02111


Either party may change its address for Notice by giving written notice to the
other.
16.    General Provisions:
a.Governing law and Consent to Jurisdiction. This Agreement and all disputes
relating to Your employment with the Company shall be subject to, governed by,
and construed in accordance with the laws of the Commonwealth of Massachusetts,
irrespective of any choice of law and/or of the fact that one or both of the
parties now is or may become a resident of a different state. You hereby
expressly submit and consent to the exclusive personal jurisdiction and
exclusive venue of the federal and state courts of competent jurisdiction in the
Commonwealth of Massachusetts, notwithstanding any applicable law to the
contrary.
b.Assignability. This Agreement, including but not limited to paragraphs 7-10,
shall be binding upon and inure to the benefit of the Company, its respective
successors, heirs, and assigns. Except as expressly set forth herein, this
Agreement may not be assigned by You without the express written consent of the
Company.
c.Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, then such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Agreement a
provision as similar


imagea01.gif [imagea01.gif]

--------------------------------------------------------------------------------


Cartesian – Hill Employment Agreement
September 26, 2016
Page 11 of 11






in terms to such illegal, invalid, or unenforceable provision as may be possible
and still be legal, valid or enforceable.
d.     Construction of Agreement. This Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof. No terms, conditions or warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto. This Agreement shall not be strictly
construed against either party.
e.    Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.
f.    Titles. Titles of the paragraphs herein are used solely for convenience
and shall not be used for interpretation or construing any work, clause,
paragraph or provision of this Agreement.
g.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
If the foregoing terms meet with our understanding, please sign this Agreement
where indicated below.
Very truly yours,
CARTESIAN, INC.
By:    /s/ Peter Woodward
Peter Woodward
Chief Executive Officer
Confirmed as of the date first written above:
/s/ William Hill    
William Hill




imagea01.gif [imagea01.gif]